 



Exhibit 10(c) (2)
Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC
     Executive/Management Incentive Plan      

      Name and Principal Position   Date of Employee Confidentiality, with The
Scotts Miracle-Gro Company   Noncompetition, Nonsolicitation Agreement
 
   
Denise S. Stump, Executive Vice President, Global Human Resources
  August 8, 2006
 
   
David C. Evans, Executive Vice President, Chief Financial Officer
  May 20, 2006
 
   
Barry W. Sanders, Executive Vice President, North America
  April 22, 2005